Citation Nr: 1823681	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracic spine degenerative arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis.

3.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis.

4.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1983 to April 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an initial rating in excess of 10 percent for thoracic spine degenerative arthritis is addressed below.  In this regard, additional treatment records regarding the Veteran's thoracic spine disability received following the Statement of the Case are duplicative of other reports already of record, and therefore do not require remand for readjudication by the Agency of Original Jurisdiction (AOJ).  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, when considering pain and corresponding functional loss, the Veteran's back disability has been productive of forward flexion to 30 degrees, with no evidence of ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months.

2.  Since June 3, 2015, symptoms of right and left lower extremity radiculopathy associated with the Veteran's back disability most nearly approximate mild incomplete paralysis of the sciatic nerve.
CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a 40 percent rating, but no higher, for degenerative arthritis of the thoracic spine are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2017).   

2.  The criteria for separate ratings of 10 percent, but no higher, for right and left lower extremity radiculopathy are met from June 3, 2015.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 34.1, 4.2, 4.3, 4.7, 4.124, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Contentions

The Veteran asserts that a rating higher than 10 percent for his back disability is warranted as it continues to progressively worsen.  Specifically, he asserts that since service he has had constant low back pain that limits his motion on a daily basis and causes pain when he sits down and stands up.  Additionally, he highlights that his back condition caused him to miss three days of work in 2013 and four days of work in 2014 due to incapacitating pain, which made it very painful to move during those times.  See July 2013 Notice of Disagreement; March 2015 Veteran Statement.  

II.  Applicable Law

	i.  General Rating Principles

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

      ii.  Rating Criteria

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Pursuant to this formula, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Any associated objective neurologic abnormalities, including bladder or bowel impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 60 percent is warranted for incapacitating episodes with a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

III.  Analysis

The Veteran is currently in receipt of a 10 percent rating for thoracic spine degenerative arthritis.  The appeal period is from May 1, 2012, the date of the award of service connection for his thoracic spine degenerative arthritis.  

Throughout the appeal period, the Veteran has complained of constant worsening back pain and stiffness that causes functional impairment and limits his range of motion.  See September 2011 private treatment record; February 2015 through January 2018 VA treatment records; and March 2015 Veteran Statement.  
The Veteran was afforded a November 2011 pre-discharge VA examination.   He reported stiffness and decreased motion in his back and limitation in walking due to his back condition.  He also reported bladder problems including urinary frequency and urgency in relation to his back condition and complained of constant moderate lower back pain that is exacerbated by physical activity and relieved by rest.  He denied fatigue, paresthesia, numbness, weakness, bowel problems, hospitalization, surgery, and incapacitating episodes in the past 12 months.  The examiner indicated functional impairment described as limited physical training, standing, and constant back pain.  Neurological examination was normal.  However, range of motion measurements were not documented.  

The Veteran was afforded a VA back examination in May 2017.  He denied bowel or bladder issues.  Physical examination revealed forward flexion of 60 degrees, with pain noted as causing functional loss.  The VA examiner was not able to describe the functional loss in terms of additional degrees of range of motion, but indicated the Veteran currently had constant pain that is associated with up to 30 percent loss of overall function of the back and that an increase in pain occurs with standing and additional use (bending) and is associated with up to 50 percent loss of overall functional use.  No additional loss of range of motion with repetitive use was indicated and the Veteran reported no flare-ups.  The examiner found muscle spasms that result in abnormal gait or abnormal spinal contour, no guarding, no muscle atrophy, no radiculopathy, and no ankylosis of the spine.  Muscle strength, reflex, straight leg raising, and sensory examinations were normal.  The examiner found IVDS of the spine that did not require bed rest prescribed by a physician in the last 12 months.  The examiner indicated his ability to work is impacted in that all lifting and carrying over 15 pounds and prolonged sitting, standing, or walking would likely result in symptoms.  The examiner noted neurological symptoms of mild intermittent pain and paresthesias/dysesthesias in the bilateral lower extremities, but indicated no neurological deficit attributable to radiculopathy was found, and no other neurologic abnormalities, including bowel or bladder problems.
As such, given the totality of the evidence when considering the Veteran's competent and credible reports of limited thoracic spine motion, stiffness, constant pain, and his ability to achieve 60 degrees of forward flexion with the examiner's endorsement of the Veteran's report of an additional 50 percent functional loss with increased activity, which is equivalent to forward flexion to 30 degrees, a 40 percent rating is warranted for the entire appeal period.  See DeLuca, 8 Vet. App. at 205-206; see also Mitchell, 25 Vet. App. at 38; Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  As no ankylosis is demonstrated, a rating in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.

A disability rating in excess of 40 percent based on incapacitating episodes is also not warranted.  Notably, Veteran reported that in the past he experienced incapacitating episodes once in 2013 for three days and once in 2014 for four days.  See March 2015 Veteran Statement.  Furthermore, the May 2017 VA examiner found IVDS of the spine; however, the Veteran denied incapacitating episodes over the past 12 months.  Therefore, the preponderance of the evidence is accordingly against a rating greater than 40 percent under DC 5243.

As for objective neurologic abnormalities, as noted in the Introduction, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine requires consideration of entitlement to separate compensable ratings for neurological findings, including bladder or bowel impairment.  38 C.F.R. § 4.120.  Here, the Veteran reported bladder problems in relation to his back disability during his November 2011 pre-discharge examination; however, he is not competent to assess the etiology of any bladder issues.  Moreover, he denied any such problems on the more recent VA examination, and objective findings during both VA spine examinations indicated no bladder problems.  Thus, a separate compensable rating for bladder impairment is not warranted.  

Additionally, the Board has considered the Veteran's July 2017 reports of bilateral lower extremity radiculopathy due to his thoracic spine condition.  The November 2011and May 2017 VA examiners, as well as the April 2016 VA peripheral nerves examiner, indicated normal muscle strength, reflex, and sensory examinations, and EMG testing in April 2016 was normal.  However, the April 2016 and May 2017 VA examiners noted radicular symptoms of mild intermittent pain, numbness and paresthesias/dysesthesias in the bilateral lower extremities, and the Veteran's private provider has endorsed radicular symptoms.  Given these findings, separate compensable 10 percent ratings, but no higher, for bilateral lower extremity radiculopathy are also warranted from June 3, 2015, the date of the first reporting of radicular symptoms associated with the spine disability.  See 38 C.F.R. § 4.124a, DC 8520; see June 3, 2015 MRI report; see also June 2017 Notice of Disagreement (noting treatment of right and left lower radiculopathy for the past 2 years); January 2016 report of Dr. Malia (indicating reports of pain radiating down bilateral extremities).


ORDER

Throughout the appeal period, an increased rating of 40 percent, but no higher, for thoracic spine degenerative arthritis is granted.

A separate compensable rating of 10 percent, but no higher, for right lower extremity radiculopathy associated with the thoracic spine disability is granted, effective June 3, 2015.

A separate compensable rating of 10 percent, but no higher, for left lower extremity radiculopathy associated with the thoracic spine disability is granted, effective June 3, 2015.


REMAND

Regarding the Veteran's bilateral knee arthritis, the December 2017 VA knee examiner indicated that the Veteran had "less movement than normal due to ankylosis, adhesions, etc., interference with sitting and standing".  However, the Veteran was able to achieve range of motion from 0 to 110 degrees in the right knee and 0 to 100 degrees in the left knee and the examiner indicated no ankylosis in the section regarding ankylosis.  As a result, this examination report is insufficient in its current form, as whether or not the Veteran has ankylosis is central to the question of appropriate ratings.  Thus, on remand, an addendum opinion regarding whether or not there is ankylosis of the bilateral knees is warranted.  

As to the Veteran's hypertension, the Veteran asserts that his service-connected condition has worsened since his pre-discharge VA examination in November 2011.  See March 2015 Veteran Statement.  As such, a new VA examination is needed as the November 2011 pre-discharge VA examination may no longer be reflective of the Veteran's current level of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Updated treatment records should also be secured on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any relevant outstanding private treatment records.

3.  Then request an addendum opinion from the December 2017 VA examiner (or another qualified examiner, if unavailable).  A new examination is not required unless the examiner deems one necessary.  The examiner must comment as to whether the Veteran's bilateral knee disability is manifested by ankylosis, considering the contradictory findings in this regard in the December 2017 VA examination report.  If there is ankylosis, the examiner should comment on its nature and severity consistent with the criteria set forth in 38 C.F.R. § 4.71a, DC 5256.  

4.  Then schedule the Veteran for an appropriate examination to assess the current severity of his hypertension.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's hypertension, and fully describe the impact of his disability on his daily and occupational functioning.

5.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


